Title: To George Washington from William Livingston, 15 December 1780
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 15th Decr 1780
                        
                        Since the repeal of our Act appointing a State Commissary of Prisoners, to which the Legislature was induced
                            by the recommendation of Congress, we are frequently embarrassed about the exchange of our Citizens captivated by the
                            Enemy, whether on duty as Militia, or unarmed in their Habitations; Some complain of Partiality, and others think it hard
                            that they cannot reap the benefit of the Reprizals they make, at the risque of their lives, on the Inhabitants within the
                            Enemy’s lines, for the express purpose of redeeming their Friends from Captivity, Since the repeal of the said Act, the
                            exchange of Prisoners seems to be intirely committed to the care of the Commissary General of Prisoners; Whether that
                            Gentleman, being an Officer of Congress, thinks himself accountable to the Authority, of this State as far as respects our
                            Citizens, prisoners with the Enemy, I know not; but it appears highly reasonable that we should, thro’ some Channel or
                            other, be enabled from time to time to learn how far the Regulation of Congress relative to the exchange of Prisoners
                            "taken by the particular Subjects or Troops of New Jersey, or by the private Vessels of War fitted out in this State" is
                            regularly complied with, these being expressly made exchangeable for the Subjects and Inhabitants of this State. To your
                            Excellency he doubtless is accountable; but how far the multiplicity of your Business permits you to superintend that
                            Department, I cannot pretend to say, Our Legislature I presume would not, without reluctance re-appoint a State Commissary
                            of Prisoners, and thereby revive the inconveniences pointed out by Congress as resulting from various Directions, and
                            devirs Commissaries independent of each other. They cannot at the same time disregard the Complaints of our Inhabitants
                            respecting the partialities said to be Committed in the present management of Prisoners, nor refrain from wishing to
                            establish some practicable mode of investigating the Source of the Clamours so frequently raised upon the occasion and for
                            removing in future the Cause from which they spring.
                        I address your Excellency on this interesting Subject at the request of the Council, and hope to be honored
                            with a line in answer as soon as your leisure shall permit.
                        Mr Halstead, one of our most vigilent Magistrates and greatly distinguished for his Zeal and Patriotism, and
                            thence particularly obnoxious to the Enemy, who sent a party on purpose to take him, is under great Embarrassments about
                            his exchange, and hopes your Excellency as far as may be consistent with established Rules, will facilitate his
                            Liberation. I have the Honor to be with the greatest respect Your Excellency’s most Obedt Humble Servant
                        
                            Wil: Livingston
                        
                        
                            Sir
                            being the person within named & Exchanged since this was wrote, that your Excellency need not be
                                unnecessarily troubled I Concieve it my Duty to Inform you of my Exchange but as this Letter relates to Other Business,
                                of Importance to the State I should be Deficient in Duty in Neglecting to forward it. your Excellencys Most Obdt
                                Humle servt
                        
                        
                            Matthias Halsted
                        
                    